704 N.W.2d 704 (2005)
474 Mich. 886
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Delores Marie DERROR, Defendant-Appellee.
Docket No. 129269. COA No. 258346.
Supreme Court of Michigan.
October 19, 2005.
On order of the Court, the motion to add issue is GRANTED. The application for leave to appeal the judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues whether carboxy THC is a schedule 1 controlled substance within the meaning of MCL 257.625(8) and whether, in a prosecution under MCL 257.625(4)(5) and (8), the prosecutor must prove beyond a reasonable doubt that defendant knew the ingestion of the controlled substance may cause intoxication. In all other respects, the application is DENIED.
The application for leave to appeal as cross-appellant is also considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED as moot, in light of the trial court already having granted a stay.
The Clerk of the Court is directed to place this case on the January 2006 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 30, 2005, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 28, 2005.
We further ORDER that this case be argued and submitted to the Court together with the case of People v. Kurts (Docket No. 129364) 2005 WL 2739885.